Citation Nr: 0907719	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for allergies with secondary 
sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant and Observers R. G. and J. M. G.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to August 
1977 with subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the San 
Diego, California Department of Veterans' Affairs (VA) 
Regional Office (RO).  Jurisdiction over the case has since 
been transferred to the RO in Albuquerque, New Mexico.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans' Law Judge in December 2008.  A 
transcript of that hearing has been associated with the 
claims file.  During the hearing, the Veteran testified that 
he was no longer represented by his private attorney.  At the 
time of the hearing, additional evidence was submitted with a 
waiver of initial RO consideration of that evidence.  
38 C.F.R. § 20.1304 (2008).

In the September 2006 rating decision on appeal, the RO 
denied the claim for service connection for allergies with 
secondary sleep apnea as no new and material evidence had 
been received.  Regardless of the RO's decision, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

During the pendency of this appeal, by a July 2008 rating 
decision, the RO granted the Veteran's claim for service 
connection for bilateral hearing loss, thereby constituting a 
full grant of the benefits sought on appeal.  Thus, as this 
issue was granted in full it is not in appellate status 
before the Board and need not be addressed further.

The issue of service connection for allergies with secondary 
sleep apnea is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2005 RO decision denied service connection for 
allergies with secondary sleep apnea, finding that the 
evidence did not show this condition occurred in or was 
aggravated by active service.

2.  The evidence added to the record since the December 2005 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for allergies with secondary sleep 
apnea.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision that denied service 
connection for allergies with secondary sleep apnea was not 
appealed and thus became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for allergies with secondary sleep 
apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claim for 
service connection for allergies with secondary sleep apnea 
is reopened, no further discussion of VCAA compliance is 
needed at this time.  The Board acknowledges that the Veteran 
was informed of the information necessary to substantiate a 
claim based on the need for the submission of new and 
material evidence in a June 2006 letter.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as the Board's 
finds that new and material evidence has been received and 
the claim for service connection for allergies with secondary 
sleep apnea is reopened, any potential lack of notice is not 
prejudicial and no further discussion of this matter is 
necessary at this time.  

Pertinent Laws and Regulations

A December 2005 RO decision denied service connection for 
allergies with secondary sleep apnea finding that this 
condition did not occur in service and was not aggravated by 
service.  The Veteran did not appeal and the December 2005 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the December 2005 RO 
decision included service treatment reports, private medical 
records and VA outpatient treatment reports.  Service 
treatment reports, though partially illegible, indicate that 
the Veteran was on medication for allergies and headaches in 
August 1975 and was treated for pharyngitis with sinuses 
draining in February 1977.  Private medical records from 
August 2001 to June 2006 reflect the Veteran was diagnosed 
with severe obstructive sleep apnea.  VA outpatient treatment 
reports from July 2004 to June 2005 reflect that the Veteran 
was diagnosed with and treated for environmental allergies.  
The December 2005 rating decision denied the Veteran's claim 
on the merits and the September 2006 rating decision 
continued the denial of the Veteran's claim on the basis that 
no new and material evidence had been received.

The new evidence of record submitted after the December 2005 
RO decision includes private medical records, VA outpatient 
treatment reports and hearing testimony from a January 2008 
RO hearing and a December 2008 Travel Board hearing.  VA 
outpatient treatment reports from July 2006 to September 2006 
and private medical records from August 2001 to May 2008 
reflect that the Veteran was treated for and diagnosed with 
severe obstructive sleep apnea, chronic rhinitis, 
apnea/dyspnea and a history of allergic rhinitis.  The 
additional evidence also includes a March 2007 statement of 
the Veteran in which he asserted that he had to sleep two 
feet away from a drain and water pipes covered with asbestos.  

The Veteran testified in both the January 2008 RO hearing and 
in the December 2008 Travel Board hearing that he was treated 
for allergies in service and has had problems with allergies 
and sleep apnea ever since then.  He indicated that he ha d 
no treatment for those conditions during his service in the 
National Guard.  During the January 2008 hearing, the Veteran 
reported that while on active service aboard ship in the Navy 
he was exposed to chemicals and asbestos which caused allergy 
problems.  In the December 2008 Travel Board hearing, the 
Veteran testified that his allergies and sleep apnea were 
present at the time of his active service but he was not 
treated for them at that time, though he believed they were 
related to his current sleep apnea problems.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's allergies with secondary sleep apnea and relates to 
an unestablished fact regarding a continuity of symptoms and 
nexus to service that is necessary to substantiate the 
Veteran's claim for service connection for allergies with 
secondary sleep apnea.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final December 2005 RO decision, and furnishes a 
reasonable possibility of substantiating the appellant's 
claims for service connection for allergies with secondary 
sleep apnea.  Therefore, the Veteran's claim for service 
connection for allergies with secondary sleep apnea, is 
reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for allergies with secondary sleep apnea is 
reopened, and is granted to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim for service connection for allergies with 
secondary sleep apnea.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

As noted above, the Veteran testified in hearings before the 
RO and the Board that his allergies began during his active 
service and have continued since that time and are also 
related to his sleep apnea problems.  In a 2008 RO hearing, 
the Veteran reported that while on active service in the Navy 
he was exposed to chemicals and asbestos which caused allergy 
problems.  During a December 2008 Travel Board hearing, the 
Veteran testified that his allergies and sleep apnea were 
present at the time of his active service, though no 
physician had specifically linked his condition to service.  
He also reported during this hearing that while he had 
allergies in service he was not treated for them at that time 
or for many years thereafter.  Finally, he testified that he 
believed his allergy problems in service are related to his 
current sleep apnea problems.

Service treatment records seem to indicate the Veteran was on 
medication for allergies while on active duty.  An August 
1975 service treatment report, while mostly illegible, seems 
to indicate the Veteran was on medication for allergies and 
headaches at this time.  The Veteran was also treated for 
pharyngitis with sinuses draining in February 1977.  Service 
treatment records were absent of any findings of asbestos 
exposure in service.  Service records show that he served 
aboard the USS Yosemite.

The record also indicates the Veteran served in the Army 
National Guard from August 1977 to August 1987.  Service 
records from this period do not reflect any evidence of 
exposure to asbestos and are absent of any findings of 
allergies or sleep apnea.

VA outpatient treatment reports from July 2004 to September 
2006 and private medical records from August 2001 to May 2008 
reflect that the Veteran was variously diagnosed with severe 
obstructive sleep apnea, chronic rhinitis and environmental 
allergies.  A history of allergic rhinitis was also noted in 
a June 2006 private medical report.

In considering the service treatment records indicating 
treatment for allergies by medication and sinus problems due 
to pharyngitis during active service, the post-service 
medical evidence of current treatment for severe obstructive 
sleep apnea, chronic rhinitis and environmental allergies and 
the Veteran's lay statements of a continuity of symptoms 
since active service, a VA examination is necessary to obtain 
an opinion as to whether the Veteran's current allergies with 
secondary sleep apnea is related to or aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his allergies with 
secondary sleep apnea.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination, to include a review of the 
August 1975 and February 1977 service 
treatment reports, specifically.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's any currently diagnosed 
allergies with secondary sleep apnea are 
related to his active military service, to 
include whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current allergies with 
secondary sleep apnea are related to 
asbestos exposure in service.  A complete 
rationale for any opinions should be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated, to include the Veteran's 
contentions of asbestos exposure as a new 
theory of entitlement.  If the benefits 
sought on appeal remain denied, the 
Veteran and representative, if any, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


